978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Michael Aaron LITTLE, Defendant-Appellant.In Re:  MICHAEL AARON LITTLE, Petitioner.
Nos. 92-6890, 92-8065
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 27, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-87-19-C, CA-92-40-3-P)
Michael Aaron Little, Appellant/Petitioner Pro Se.
Max Oliver Cogburn, Jr., Office of the United States Attorney, Asheville, North Carolina, for Appellee.
W.D.N.C.
No. 92-6890 affirmed and No. 92-8065 dismissed.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Michael Aaron Little appeals from the district court's denial of his Motion Requesting Disqualification of the district court judge (No. 92-6890).  Little's Petition for Writ of Mandamus seeking to expedite the district court's decision on that motion, which was filed eleven days before the district court acted, is also pending before this Court, along with Little's Motion for Leave to Proceed In Forma Pauperis (No. 92-8065).


2
In No. 92-6890, Little sought the judge's disqualification due to conduct that allegedly occurred during his 1987 trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Little, Nos.  CR-87-19-C, CA-92-40-3-P (W.D.N.C. Aug. 10, 1992).  We dismiss Little's Petition for Writ of Mandamus in No. 92-8065 as moot, but grant his request for in forma pauperis status.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6890-AFFIRMED
No. 92-8065-DISMISSED